TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00643-CV


Ramona Harris, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT

NO. 2000-0684, HONORABLE DON B. MORGAN, JUDGE PRESIDING 



O R D E R


PER CURIAM

	Appellant Ramona Harris has filed a motion for extension of time to file her brief,
asking for a due date to be set at thirty days from the date the record is filed.  Initially, counsel
intended to challenge the district court's determination that certain appeal points were frivolous and
consequent limitation of the record that would be provided without cost.  See Tex. Fam. Code Ann.
§ 263.405 (West Supp. 2002) (1); Tex. Civ. Prac. & Rem. Code Ann. § 13.003 (West Supp. 2002).  The
record pertaining to that hearing was prepared and filed.  Appellant has now indicated in her motion
for extension that she will not challenge such determination.  Accordingly, the court reporter may
now prepare the record pertaining to those points that the district court designated as not frivolous,
that is, the record relevant to the motion for continuance and the motion for severance.  For good
cause shown, we extend the time for filing the reporter's record and the appellant's brief.  We grant
in part counsel's motion for extension of time to file a brief.  The court reporter is directed to file the
record by May 10, 2002.  Counsel has twenty days from the date of filing of the record to submit a
brief.
	It is so ordered April 11, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Do Not Publish
1.   Under new Family Code procedures, a party intending to appeal in a termination case must
file with the trial court a statement of the point or points on which the party intends to appeal.  Tex.
Fam. Code Ann. § 263.405(b) (West Supp. 2002).  The court must hold a hearing to determine
whether a party's claim of indigence, if any, should be sustained and whether an appeal is frivolous.
Id. § (d) (frivolity determined under section 13.003 Civil Practice and Remedies Code).  The district
court determined Harris was indigent and found several points frivolous.